Per Curiam.

This was a bill in chancery to foreclose a mortgage. The suit was commenced in 1851, but the pleadings were not perfected and issues joined until the March term of the Court, 1854. The cause was then submitted to the Court for trial. The Court found for the plaintiffs below, overruled a motion for a new trial, and entered judgment pursuant to the finding.
The appellant complains that the amount found by the *342Court, was mostly for interest improperly allowed on an open and unsettled account between the parties. There was no exception taken to the overruling of the motion for a new trial, and the record does not purport to contain all the evidence. That, in such a case, there is nothing before us to authorize an examination of the matter complained of, is too well settled to require the citation of authorities.
T. J. Sample, for the appellant.
W. March, for the appellees.
The judgment is affirmed with 5 per cent, damages and costs.